Exhibit 10.1

AMENDMENT NO. 1 TO THE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment No.1 (this “Amendment”), dated July 2, 2015, to the Amended and
Restated Employment Agreement (the “A&R Employment Agreement”) by and among
Humana Inc., a Delaware corporation (the “Company”), and Bruce D. Broussard (the
“Executive”) (each of the Executive and the Company a “Party,” and together, the
“Parties”).

WHEREAS, the Executive and the Company entered into the A&R Employment Agreement
on February 27, 2014;

WHEREAS, the Company and the Executive have determined that as a result of a
mutual mistake certain provisions in the A&R Employment Agreement relating to
the vesting of the Executive’s equity awards did not accurately reflect their
understanding and agreement and, accordingly, the Company and the Executive
desire to clarify those provisions of the A&R Employment Agreement in order
reflect the understanding of the Parties at the time that the A&R Employment
Agreement was entered into; and

WHEREAS, the Company and the Executive desire to make certain changes to the
treatment of the Annual Incentive under the A&R Employment Agreement upon a
termination of employment following a Change in Control;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration the sufficiency of which is acknowledged, the Parties
hereto agree as follows:

1. Section 3.2 of the A&R Employment Agreement is hereby deleted in its entirety
and replaced with the following:

“3.2 Certain Terminations; Change in Control.

(a) Termination by the Company other than for Cause or Disability; Termination
by the Executive for Good Reason; Not a Change in Control-Related Termination.
If during the Term, the Executive’s employment is terminated (A) by the Company
other than for Cause or Disability or (B) by the Executive for Good Reason, and
such termination of employment is not a Change in Control-Related Termination,
in addition to the Accrued Amounts, the Company shall pay or provide to the
Executive the amounts and benefits described below:

(1) severance in an amount equal to the sum of (x) two (2) times the Executive’s
Base Salary (at the rate in effect immediately prior to the Termination Date)
plus (y) two (2) times the Target Annual Incentive for the fiscal year in which
the Termination Date occurs (one (1) times the Target Annual Incentive if the
Termination Date occurs after December 31, 2016), payable in a lump sum;

(2) the Executive and his qualifying spouse (the “Executive’s Spouse”) and other
qualifying dependents shall be eligible for continuation of health and dental
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and the terms of the applicable Company-sponsored health and dental
plans (the “Group Health Plan”), until, the earliest of (x) twenty-four
(24) months following the Termination Date or (y) the effective date of the
Executive’s coverage under equivalent benefits from a new employer, provided
that no such equivalent benefits shall be considered effective unless and until
all pre-existing condition limitations and waiting period restrictions have been
waived or have otherwise lapsed, and the Company will reimburse the Executive or
the Executive’s Spouse, if the Executive dies, for the



--------------------------------------------------------------------------------

amount of the premiums (which in the case of Group Health Plans, shall be the
COBRA premium for the period during which the continuation of coverage is
provided under COBRA) the Executive or the Executive’s Spouse (in the case of
the death of the Executive) pays in excess of the normal employee contribution
for comparable Group Health Plan coverage provided by the Company and any
reimbursement by the Company to the Executive or the Executive’s Spouse required
under this Section 3.2(a)(2) shall be made on the last day of the month in which
the Executive or the Executive’s Spouse pays the amount required for such COBRA
coverage;

(3) a pro-rata incentive for the calendar year in which the Termination Date
occurs, equal to the Annual Incentive the Executive would have been entitled to
receive had his employment not been terminated, based on the actual performance
of the Company for the full calendar year or, in the case of a calendar year
that ends after a Change in Control, based on the Target Annual Incentive (with
performance deemed to be at target), in each case multiplied by a fraction, the
numerator of which is the number of days the Executive is employed by the
Company during the applicable year prior to and including the Termination Date
and the denominator of which is 365 (the “Pro-Rata Incentive”); provided, that,
for the avoidance of doubt, the Pro-Rata Incentive shall satisfy any obligation
the Company may have to pay a pro-rata incentive payment under the Incentive
Plan;

(4) the following provisions shall apply to the Executive’s stock options and
other equity-based compensation awards granted after December 31, 2013 and
outstanding on the Termination Date, notwithstanding any contrary provision in
the applicable award agreement or plan under which the award is granted:

(A) a pro-rated portion of all time-vested equity-based awards other than stock
options (based on the number of days in the vesting period that have elapsed
through the Termination Date) shall become vested and all restrictions on such
pro-rated portion shall lapse, in each case as of the Termination Date. If an
award is granted with a vesting schedule pursuant to which the award vests in
multiple installments, each installment shall be treated for purposes of this
paragraph (A) as a separate award with a single vesting period as to which the
proration will be applied;

(B) all stock options that are unvested as of the Termination Date shall be
forfeited immediately upon the Termination Date;

(C) all stock options that are vested as of the Termination Date shall remain
outstanding and exercisable until the second anniversary of the Termination Date
or, if earlier, until the expiration of the term of the stock option; and

(D) with respect to performance-vested equity-based awards other than stock
options, a pro-rated number of shares or stock units subject to the award (based
on the number of days in the performance period that have elapsed through the
Termination Date) shall remain outstanding and the percentage of such shares or
stock units that become vested shall be determined based on (i) the actual level
of performance attained or, (ii) in the case of any performance period that ends
after a Change in Control, the target level of performance, and such vested
shares or stock units shall be delivered, issued or paid as soon as practicable
following the earlier of (x) the end of the applicable performance period and
(y) a Change in Control; provided, however that if the applicable
performance-vested equity-based awards constitute nonqualified deferred
compensation subject to Section 409A of the Code, such shares or stock units
shall be delivered, issued or paid as soon as practicable following the last day
of the applicable performance period; and

 

2



--------------------------------------------------------------------------------

(5) The following provisions shall apply to the Executive’s stock options and
other equity-based compensation awards granted on or prior to December 31, 2013
and outstanding on the Termination Date, notwithstanding any contrary provision
in the applicable award agreement or plan under which the award is granted:

(A) all time-vested stock options shall become fully vested and exercisable and
all time-vested equity-based awards other than stock options shall become fully
vested and all restrictions thereon shall lapse, in each case as of the
Termination Date;

(B) all performance-vested stock options shall vest and become exercisable as of
the Termination Date to the extent the options would have become exercisable had
the target performance level been attained;

(C) all stock options that are vested as of the Termination Date (including
those which become vested pursuant to this Section 3.2(a)(5)) shall remain
outstanding and exercisable until the second anniversary of the Termination Date
or, if earlier, until the expiration of the term of the stock option; and

(D) with respect to performance-vested equity-based awards other than stock
options, a pro-rated number of shares or stock units subject to the award (based
on the number of days in the performance period that have elapsed through the
Termination Date) shall remain outstanding and the percentage of such shares or
stock units that become vested shall be determined based on the (i) actual level
of performance attained, or, (ii) in the case of any performance period that
ends after a Change in Control, the target level of performance, and such vested
shares or stock units shall be delivered, issued or paid as soon as practicable
following the earlier of (x) the end of the applicable performance period and
(y) a Change in Control; provided, however that if the applicable
performance-vested equity-based awards constitute nonqualified deferred
compensation subject to Section 409A of the Code, such shares or stock units
shall be delivered, issued or paid as soon as practicable following the last day
of the applicable performance period.

(b) Change in Control-Related Termination. If during the Term, the Executive’s
employment is terminated and such termination of employment is a Change in
Control-Related Termination, in addition to the Accrued Amounts, the Company
shall pay or provide to the Executive the amounts and benefits described below:

(1) severance in an amount equal to two (2) times the sum of (x) the Executive’s
Base Salary (at the rate in effect immediately prior to the Termination Date)
plus (y) the Target Annual Incentive for the fiscal year in which the
Termination Date occurs, payable in a lump sum (the amounts described in this
Section 3.2(b)(1) or the amounts described in Section 3.2(a)(1), the
“Severance”));

(2) the Executive, the Executive’s Spouse and other qualifying dependents shall
be eligible for continuation of Group Health Plan coverage pursuant to COBRA and
the terms of the Group Health Plan and shall be eligible for continued coverage
under all life insurance, accidental death and dismemberment insurance and
disability insurance under plans and programs in which the Executive and/or the
Executive’s dependents and beneficiaries participated immediately prior

 

3



--------------------------------------------------------------------------------

to the Termination Date, until, the earliest of (x) twenty-four (24) months
following the Termination Date, or (y) the effective date of the Executive’s
coverage under equivalent benefits from a new employer, provided that no such
equivalent benefits shall be considered effective unless and until all
pre-existing condition limitations and waiting period restrictions have been
waived or have otherwise lapsed, and the Company will reimburse the Executive or
the Executive’s Spouse, if the Executive dies, for the amount of all the
premiums (which in the case of Group Health Plans, shall be the COBRA premium
for the period during which the continuation of coverage is provided under
COBRA) and payments the Executive or the Executive’s Spouse (in the case of the
death of the Executive) pays for such continued coverage and any reimbursement
by the Company to the Executive or the Executive’s Spouse required under this
Section 3.2(b)(2) shall be made on the last day of the month in which the
Executive or the Executive’s Spouse pays the amount required for such continued
coverage (the benefit continuation under this Section 3.2(b)(2) or
Section 3.2(a)(2), the “Benefit Continuation”);

(3) a Pro-Rata Incentive for the calendar year in which the Termination Date
occurs, with such Pro-Rata Incentive equal to the Annual Incentive the Executive
would have been entitled to receive had his employment not been terminated,
based on the actual performance of the Company for the full calendar year or, in
the case of a calendar year that ends after a Change in Control, based on the
Target Annual Incentive (with performance deemed to be at target); provided,
that, for the avoidance of doubt, the Pro-Rata Incentive shall satisfy any
obligation the Company may have to pay a pro-rata incentive payment under the
Incentive Plan; and

(4)(A) The following provisions shall apply to all stock options and other
equity-based compensation awards held by the Executive that are outstanding on
the Termination Date, notwithstanding any contrary provision in the applicable
award agreement or plan under which the award is granted:

(i) all time-vested stock options shall become fully vested and exercisable and
all time-vested equity-based awards other than stock options shall become fully
vested and all restrictions thereon shall lapse, in each case as of the
Termination Date;

(ii) all performance-vested stock options shall vest and become exercisable as
of the Termination Date to the extent the options would have become exercisable
had the target performance level been attained;

(iii) all stock options that are vested as of the Termination Date (including
those which become vested pursuant to this Section 3.2(b)(4)(A)) shall remain
outstanding and exercisable until the second anniversary of the Termination Date
or, if earlier, until the expiration of the term of the stock option; and

(iv) with respect to performance-vested equity-based awards other than stock
options, all of the shares or stock units subject to the award shall remain
outstanding and the percentage of such shares or stock units that become vested
shall be determined, (I) in the case of any performance period that ends after a
Change in Control, based on the target level of performance or, (II) if the
performance period ends prior to the Change in Control, based on the actual
level of performance attained and such vested shares or stock units shall be
delivered, issued or paid as soon as practicable following (x) if the Change in
Control-Related Termination occurs prior to the Change in Control, the earlier
of the Change in Control and the end of the applicable performance period and
(y) if the Change in Control-Related Termination occurs on or after the Change
in Control, the

 

4



--------------------------------------------------------------------------------

Executive’s Separation from Service; provided, however that, notwithstanding the
foregoing, if the applicable performance-vested equity-based awards constitute
nonqualified deferred compensation subject to Section 409A of the Code, such
vested shares or stock units shall be delivered, issued or paid as soon as
practicable following the last day of the applicable performance period.

(B) For the avoidance of doubt, any provision in the equity awards held by the
Executive that provides for the accelerated vesting or payment upon the
occurrence of a “change in control” or the right to surrender the award within a
specified period following a “change in control” shall be deemed to be replaced
with the provisions set forth in the A&R Employment Agreement (as further
amended), which provisions being replaced include, without limitation, Section
I.C(a)(iii), clause (ii) of the second sentence of Section I.C(b)(ii) and
Section I.E (and any similar provisions), as applicable, of each of the
Restricted Stock Unit Agreements with Time/Performance Vesting, Section 7 of
each of the Incentive Stock Option Agreements and Section I.D.5 of each of the
Stock Option Agreements for nonqualified stock options; provided that upon a
Change in Control, the performance with respect to the outstanding
performance-vested equity-based awards held by the Executive shall be deemed to
be achieved at target level, with the vesting of such awards to be subject to
continued employment through the end of the applicable performance period (or
such earlier date as provided by Section 3.2(b)(4)(A)(iv) of this Agreement).

(c) The Company’s obligations to pay the Severance and Pro-Rata Incentive and to
provide the Benefit Continuation shall be conditioned upon: (i) the Executive’s
continued compliance with his obligations under Section 4 of this Employment
Agreement and (ii) the Executive’s execution, delivery and non-revocation of a
valid and enforceable general release of claims (the “Release”) substantially in
the form attached hereto as Exhibit A, within sixty (60) days after the
Executive’s Termination Date. Subject to the previous sentence and to
Section 7.3, (i) the Pro-Rata Incentive shall be paid at the time when annual
incentives are paid generally to the Company’s senior executives and (ii) the
Severance will be paid to the Executive on the first payroll date following the
date that coincides with or immediately follows the date that is sixty (60) days
following the date of the Executive’s Separation From Service. For purposes of
this Employment Agreement, the term “Separation From Service” means a
“separation from service” within the meaning of the default rules under section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and all
regulations, guidance, and other interpretative authority issued thereunder
(collectively, “Section 409A”). In the event that the Executive is a “specified
employee” within the meaning of Section 409A the Company shall pay the Executive
the Severance as provided in Section 7.3(d).

(d) If participation in any of the Company plans or programs necessary to
provide the Benefits Continuation is not permitted under the terms of any plan
or program, the Company shall arrange at its own expense to provide the
Executive with benefits substantially similar to those which the Executive would
have been entitled to receive under such plans and programs. At the end of the
period of coverage, the Executive shall have the right to have assigned to him,
at no cost and with no apportionment of unpaid premiums, any assignable life
insurance policy relating specifically to him.”

2. Except as expressly amended or superseded by this Amendment, the A&R
Employment Agreement shall remain in full force and effect. Upon the execution
and delivery of this Amendment, the A&R Employment Agreement shall thereupon be
deemed to be amended and supplemented as

 

5



--------------------------------------------------------------------------------

hereinabove set forth as fully and with the same effect as if the amendments and
supplements made hereby were originally set forth in the A&R Employment
Agreement, and this Amendment and the A&R Employment Agreement shall henceforth
be read, taken and construed as one and the same instrument. Any reference to
the A&R Employment Agreement contained in any notice, request, certificate, or
other document executed concurrently with or after the execution and delivery of
this Amendment shall be deemed to include this Amendment unless the context
shall otherwise require. From and after the date of this Amendment, each
reference in the A&R Employment Agreement to “this Employment Agreement,”
“herein,” “hereunder,” “herewith,” “hereby” and hereof’ and words of like
import, or to any provision of the A&R Employment Agreement, as the case may be,
unless otherwise stated, refer to the entire A&R Employment Agreement as a whole
or such provision as amended by this Amendment.

3. This Amendment may be executed simultaneously in two or more counterparts,
each of which shall constitute an original, but all of which taken together
shall constitute one and the same Amendment.

4. Amendment shall be construed and enforced in accordance with, and the rights
and obligations of the parties hereto shall be governed by, the laws of the
Commonwealth of Kentucky, without giving effect to the conflict of law
principles thereof.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

HUMANA INC. By:

/s/ Joan Lenahan

Name: Joan Lenahan Title: Vice President and Corporate Secretary ACKNOWLEDGED
AND APPROVED BY THE BOARD OF DIRECTORS By:

/s/ Kurt J. Hilzinger

Name: Kurt J. Hilzinger Title: Chairman of the Board EXECUTIVE

/s/ Bruce D. Broussard

Bruce D. Broussard

SIGNATURE PAGE-BROUSSARD AMENDMENT